J-S05011-21


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF PENNSYLVANIA             :   IN THE SUPERIOR COURT OF
                                          :        PENNSYLVANIA
                                          :
              v.                          :
                                          :
                                          :
 ANDREW HOLDER                            :
                                          :
                     Appellant            :   No. 891 EDA 2020

      Appeal from the Judgment of Sentence Entered February 12, 2020
  In the Court of Common Pleas of Philadelphia County Criminal Division at
                      No(s): CP-51-CR-0004884-2017


BEFORE: BOWES, J., LAZARUS, J., and McLAUGHLIN, J.

MEMORANDUM BY BOWES, J.:                               FILED MAY 25, 2021

      Andrew Holder appeals from the judgment of sentence of seventeen and

one-half to thirty-five years of imprisonment imposed following non-jury

convictions of third-degree murder, burglary, and conspiracy. We affirm.

      The trial court offered the following detailed summary of the underlying

facts established at Appellant’s trial:

            On the evening of January 3, 2017, Marcella Vance watched
      movies with her cousin, Jessica Kidd, and her paramour, the
      decedent Darryl “Kwan” Curtis, in the back room of her apartment
      located at 8029 Erdrick Street in Northeast Philadelphia. Vance
      shared the apartment with her roommate Nashieta Noland, who
      was present in the front room with her paramour, the codefendant
      Jamal Washington. At approximately 8:30 p.m., Vance left the
      apartment to drive Kidd home. Shortly thereafter, both Noland
      and Washington left the apartment, leaving the decedent alone
      inside.

            Between 7:52 p.m. and 8:24 p.m., Washington received
      multiple phone calls from and individual named Robert Thorogood
      and [Appellant]. At 8:24 p.m., Washington called [Appellant].
J-S05011-21


     [Appellant], who was wearing a global position-tracking electronic
     monitor while under the supervision of the Pennsylvania State
     Parole Board, travelled to the area of 8029 Erdrick Street. There,
     he and an unidentified individual met Washington, and all three
     walked in the direction of the apartment, which [Appellant]
     entered at 9:35 p.m., armed with a pistol. Inside, [Appellant]
     searched a safe inside Noland’s room and encountered the
     decedent inside Vance’s bedroom. There, he shot and killed the
     decedent.

            Detective Thorsten Lucke, an expert in both video
     surveillance recovery and cell phone data extraction, recovered
     video surveillance recordings from private residences at 8052 and
     8045 Erdrick Streets, along with video recorded from a church
     located at the corner of W[e]lsh and Erdrick Streets. Surveillance
     footage recovered from the corner of Erdrick and W[e]lsh Streets
     depicted two vehicles make a left-hand turn from W[e]lsh Street
     onto Erdrick, in the direction of the apartment. The camera
     located at 8052 Erdrick Street captured video of [Appellant],
     Washington, and another individual walking down Erdrick Street
     at 9:32 p.m. towards the decedent’s location, before disappearing
     from view. At 9:34 p.m., the cameras at 8052 Erdrick Street
     recorded . . . Washington speaking on a cellular device while
     walking back towards Welsh Street, away from the crime scene.
     At 9:38 p.m., both cameras captured [Appellant], armed with a
     pistol, running away from the murder scene with the unidentified
     individual, with an object consistent with a backpack seen carried
     in the frame. [Appellant]’s positive identity was captured as he
     ran past the camera located at 8052 Erdrick Street at 9:39 p.m.

           Vance, who had dropped Kidd off at her home before
     purchasing dinner and cigarettes at other locations, called the
     decedent at 9:48 p.m. but received no response. Upon entering
     the apartment less than fifteen minutes later, Vance discovered
     the decedent’s body lying in a pool of blood in the back bedroom.
     After attempting to give CPR, both Vance and her upstairs
     neighbors called 911. Philadelphia Police Sergeant Conway and
     Officer Theodore Brown answered a radio call for an unresponsive
     male and discovered the decedent’s body on location. The
     decedent was pronounced dead at the scene at 10:19 p.m.

           Forensic pathologist Dr. Lindsay Simon performed the
     decedent’s autopsy and determined that the cause of death was a
     single gunshot wound to the head, and the manner of death was

                                   -2-
J-S05011-21


     homicide. The projectile entered the decedent’s head above the
     right eyebrow, traveled through his skull and brain, before exiting
     behind the left ear, causing immediate incapacitation and death.
     There was no soot or stippling discovered on the body to
     determine the distance of the shooter.

           After calling the police, Vance called Noland, described the
     bloody crime scene, and asked her to return to the apartment.
     Washington also returned to the apartment upon Noland’s
     request. All three spoke to detectives at the scene and traveled
     to the Police Administration Building where they each provided
     statements, and Washington surrendered his cell phone for further
     investigation.

            Officer Brown inspected the apartment and observed
     misplaced items in Noland’s bedroom, including a gun-cleaning kit
     and boxes of unfired projectiles, but did not find any signs of
     forced entry. At 1:10 a.m. on December 4, 201[7], Officer Brian
     Stark of the Crime Scene Unit arrived at the location and
     recovered forty-nine bullets of different brands that had been
     previously stored in Vance’s safe.          A fired projectile was
     discovered inside a dresser drawer in Vance’s bedroom,
     demonstrating that the projectile was fired inside the room.
     Officer Stark also recovered five latent fingerprints from the crime
     scene, which he submitted for review. Patrick Raytek, a forensic
     scientist with the police department’s latent print unit, examined
     all five latent prints and determined that a print lifted from the
     ammunition box matched [Appellant].

            On the morning [after the shooting], Vance returned to the
     apartment and discovered a fired cartridge casing (“FCC”) on the
     floor between her bed and nightstand. Vance further noticed that
     the decedent’s backpack, which usually contained valuable coins,
     comic books and possibly narcotics, was missing from her
     bedroom. After contacting the police, she returned to the Police
     Administration Building and provided a second statement, wherein
     she explained that her ex-husband, Stacy Strange, previously
     kept a firearm in the searched safe, but that the firearm had been
     removed from the home prior to the shooting. She further noted
     that the safe did not contain valuables.

           Later that morning, [Appellant]’s State Parole Officer . . .
     Jacqueline Vaughn discovered an email alerting her that the
     battery charge of [Appellant’s] GPS ankle monitor had fallen below

                                    -3-
J-S05011-21


     the alert threshold at 8:51 p.m. on the night of the shooting and
     went into violation at 9:21 p.m. for failure to charge the device.
     Because the monitor was in violation, it recorded [Appellant’s]
     location every fifteen seconds. Vaughn cross-referenced the GPS
     information with a map of the city. Her analysis demonstrated
     that, starting at 9:00 p.m., [Appellant] traveled from Wissahickon
     Avenue and onto Roosevelt Boulevard, towards the crime scene.
     GPS records further revealed that [Appellant] arrived on Erdrick
     Street at 9:32 p.m., and remained until 9:44 p.m. The GPS
     monitor tracked [Appellant]’s location as he returned home
     between 9:44 p.m. and 10:11 p.m., whereupon he began
     charging the device above the alert threshold.

           The next day, Vaughn watched a news program reporting
     the decedent[’]s murder in his apartment on Erdrick Street. After
     reviewing her report showing [Appellant] at the location at the
     time of the shooting, Vaughn contacted homicide detectives.

            David Webb, an account manager with Attendi Electronic
     Monitoring, the company that manufactures and stores records for
     [Appellant]’s GPS monitor, reviewed the data associated with
     [Appellant]’s device from the night of the murder. In his analysis,
     Webb noted that, while the device can pinpoint a user’s location
     to within a ten foot range of accuracy, movement of that device,
     or interference by entering a building, can decrease that range of
     accuracy to an inconclusive level of 100 feet.

            GPS location records kept in the course of ordinary business
     demonstrated that at 9:31:35 p.m., [Appellant]’s device recorded
     his location at 8077 Erdrick Street. At 9:32:35 p.m., [Appellant]
     was walking outside 8068 Erdrick Street, towards the decedent’s
     location at 8029 Erdrick Street at a speed of three miles per hour.
     [Appellant] continued past 8054 Erdrick Street before reaching
     8025 Erdrick Street at 9:34:35 p.m. At 8025 Erdrick Street, the
     device’s range of accuracy decreased to fifty-six feet, indicating
     that [Appellant] was inside a building. Between 9:35:38 p.m. and
     9:37:35 p.m., the device identified [Appellant]’s location at 8029
     Erdrick Street, with decreasing ranges of accuracy from seventy-
     nine feet, to ninety-three feet, and ultimately reaching
     inconclusive levels beyond 100 feet, demonstrating his presence
     inside a building. By 9:40 p.m., the device began recording
     [Appellant]’s location moving away from 8029 Erdrick Street with
     increasing levels of accuracy, before being plugged in at 10:11
     p.m., and coming to rest at 11:57 p.m.

                                    -4-
J-S05011-21


             Detective Lucke completed a call detail record report on the
      cellular device attributed to Washington on June 7, 2017, which
      revealed a series of phone calls between his device and those
      attributed to [Appellant] and Thorogood. At 7:53 p.m., Thorogood
      placed a call to Washington, lasting fifteen seconds. At 7:54 and
      7:57 p.m., [Appellant] left voicemails with Washington, who
      responded with an outgoing call to [Appellant] at 8:24.
      Washington and [Appellant] next communicated at 9:21 p.m.,
      before the instant shooting. Washington next placed several calls
      to [Appellant] between 9:40 p.m. and 9:41 p.m., and again
      between 10:01 p.m. and 10:09 p.m. that evening. In total,
      Washington’s device recorded twenty-six communications
      between devices associated with Washington and [Appellant], all
      of which occurring within the time frame immediately before and
      after the murder.

             Detective Lucke’s analysis further revealed that, in the
      aftermath of the instant shooting, Washington deleted from his
      cell phone all records of his communications with [Appellant] and
      Thorogood that evening. Cell phone data extraction permitted
      Detective Lucke to recover some, but not all, of their
      communications.

              Detective James Dunlap, an expert in cellular tower
      analysis, reviewed data from towers located at 8046 Erdrick Street
      and .6 miles away from the crime scene on Interstate-95, and
      identified numerous connection[s] between Washington’s device
      and those towers between 8:04 p.m. and 9:54 p.m. on the night
      of the murder. Additional connections depicted Washington’s
      device making two connections at a tower located at Rhawn Street
      and Roosevelt Boulevard, 1.5 miles away from the crime scene.
      Nine connections between 10:06 p.m. and 10:10 p.m. show the
      device travelling along Roosevelt Boulevard before making a
      connection with the tower at 1831 West Allegheny Avenue, which
      is associated with Washington’s home address at 1931 West
      Willard Street. Analysis of the device associated with [Appellant]
      (215-880-7871) showed that it connected to the tower associated
      with the crime scene numerous times between 9:25 p.m. and
      10:08 p.m. Analysis of the device associated with Thorogood
      revealed that the device was not in the area of the crime scene
      . . . at the time of the shooting.

Trial Court Opinion, 6/22/20, at 2-7 (citations omitted).


                                     -5-
J-S05011-21


        Appellant was arrested and charged with murder and other crimes. He

and co-defendant Washington elected to waive their rights to a jury trial and

proceeded to a bench trial.         On December 4, 2019, the trial court found

Appellant guilty of third-degree murder, burglary, and conspiracy to commit

burglary. The court sentenced Appellant as indicated above on February 12,

2020.    Appellant filed a timely post-sentence motion, which the trial court

promptly denied.

        On March 3, 2020, Appellant filed a timely notice of appeal. The trial

court ordered Appellant to file a Pa.R.A.P. 1925(b) statement of errors

complained of on appeal, and Appellant timely complied. 1            The trial court

thereafter authored a Pa.R.A.P. 1925(a) opinion, and this appeal is ripe for

disposition.

        Appellant presents the following questions for our review:

        1.     Whether the evidence presented at Appellant’s trial was
               insufficient to sustain the verdicts of guilty for murder in the
               third degree, burglary, and conspiracy to commit burglary.

        2.     Whether the verdict of guilty for third degree murder,
               burglary, and conspiracy to third degree murder was against
               the weight of the evidence, and as such, requires a new trial.

        3.     Whether the Commonwealth violated the rule promulgated
               in Brady v. United States, 397 U.S. 742 (1969)[,] by
               failing to disclose the material evidence of Mr. Gerald
               Morison’s address prior to trial such that there was a


____________________________________________


1 While the statement was not filed within twenty-one days of the trial court’s
order, it was timely filed pursuant to our Supreme Court’s orders concerning
the COVID-19 statewide judicial emergency.

                                           -6-
J-S05011-21


             reasonable possibility that had this evidence been disclosed
             the result at trial would have been different.

      4.     Whether the sentence imposed by the trial court was an
             abuse of discretion.

Appellant’s brief at 6-7 (unnecessary capitalization omitted).

      We begin with Appellant’s sufficiency challenges, mindful of the

following:

      Because a determination of evidentiary sufficiency presents a
      question of law, our standard of review is de novo and our scope
      of review is plenary. In reviewing the sufficiency of the evidence,
      we must determine whether the evidence admitted at trial and all
      reasonable inferences drawn therefrom, viewed in the light most
      favorable to the Commonwealth as verdict winner, were sufficient
      to prove every element of the offense beyond a reasonable doubt.
      [T]he facts and circumstances established by the Commonwealth
      need not preclude every possibility of innocence. It is within the
      province of the fact-finder to determine the weight to be accorded
      to each witness’s testimony and to believe all, part, or none of the
      evidence. The Commonwealth may sustain its burden of proving
      every element of the crime by means of wholly circumstantial
      evidence. Moreover, as an appellate court, we may not re-weigh
      the evidence and substitute our judgment for that of the fact-
      finder.

Commonwealth v. Williams, 176 A.3d 298, 305-06 (Pa.Super. 2017)

(citations and quotation marks omitted).

      We first address together Appellant’s challenges to the evidence

underlying his burglary and conspiracy convictions.      The burglary statute

provides, in pertinent part, as follows:

      A person commits the offense of burglary if, with the intent to
      commit a crime therein, the person:

           (1)(i) enters a building or occupied structure, or separately
           secured or occupied portion thereof, that is adapted for

                                      -7-
J-S05011-21


        overnight accommodations in which at the time of the offense
        any person is present and the person commits, attempts or
        threatens to commit a bodily injury crime therein[.]

18 Pa.C.S. § 3502(a)(1)(i).         “To sustain a burglary conviction, the

Commonwealth is required to prove beyond a reasonable doubt that the

offender entered the premises with the contemporaneous intent of committing

a crime therein, at a time when he or she was not licensed or privileged to

enter.” Commonwealth v. Jacoby, 170 A.3d 1065, 1078 (Pa. 2017). A

burglary is complete the moment the residence is entered.              See, e.g.,

Commonwealth v. Tavarez, 174 A.3d 7, 13 (Pa.Super. 2017).

     The crime of conspiracy “requires proof of three elements: 1) an

agreement, 2) shared criminal intent, and 3) an overt act.” Commonwealth

v. Johnson, 180 A.3d 474, 479 (Pa.Super. 2018). We have elucidated:

     An explicit or formal agreement to commit crimes can seldom, if
     ever, be proved and it need not be, for proof of a criminal
     partnership is almost invariably extracted from the circumstances
     that attend its activities. Thus, a conspiracy may be inferred
     where it is demonstrated that the relation, conduct, or
     circumstances of the parties, and the overt acts of the co-
     conspirators sufficiently prove the formation of a criminal
     confederation. The conduct of the parties and the circumstances
     surrounding their conduct may create a web of evidence linking
     the accused to the alleged conspiracy beyond a reasonable doubt.
     Even if the conspirator did not act as a principal in committing the
     underlying crime, [he] is still criminally liable for the actions of his
     co-conspirators taken in furtherance of the conspiracy.

Commonwealth v. Gross, 232 A.3d 819, 839 (Pa.Super. 2020) (en banc)

(cleaned up).




                                      -8-
J-S05011-21


      Appellant argues that the evidence “was insufficient as a matter of law

to sustain the verdict of [conspiracy to commit] third-degree murder because

there was no direct evidence to substantiate that Appellant entered into an

agreement with his co-defendant and the unidentified individual to murder the

decedent in the 8029 Erdrick Street property.” Appellant’s brief at 31-32.

Likewise, he asserts that there was no evidence, such as forced entry, to

suggest that he entered the residence “with felonious intent.” Id. at 30.

      Appellant contends that the evidence, “at best, demonstrates that

Appellant may have been in the immediate area . . . and briefly communicated

with his co-defendant via cell phone during the relevant time period.” Id. at

34.   While acknowledging that his fingerprints were found inside the

apartment, Appellant cites the lack of forensic evidence in the bedroom where

the decedent was killed as suggesting that Appellant was “merely present”

when someone else murdered the decedent. Id. at 35. In sum, Appellant’s

position is that it was “purely speculative” for the fact-finder to conclude that

Appellant “had colluded with [co-defendant] Washington or the unknown male

to murder the decedent.” Id. at 34-35.

      Appellant’s claim fails for several reasons.    First, Appellant was not

convicted of conspiracy to commit murder.       On the record, the trial court

indicated it found Appellant guilty of conspiracy without indication of the

conspiracy’s objective. See N.T. Trial, 12/4/19, at 60. However, the trial

court’s written verdict sheet clearly indicates that it found Appellant guilty of


                                      -9-
J-S05011-21


“conspiracy – burglary.”    Trial Disposition and Dismissal Form, 12/4/19

(capitalization omitted). Hence, Appellant’s arguments that the evidence at

trial did not prove that he colluded with one or more other people to murder

the decedent are inapposite.

     Second, direct evidence is not required to prove conspiracy or any other

crime.   See, e.g., Gross, supra at 839 (“[A] conspiracy may be inferred

where it is demonstrated that the relation, conduct, or circumstances of the

parties, and the overt acts of the co-conspirators sufficiently prove the

formation of a criminal confederation.   The conduct of the parties and the

circumstances surrounding their conduct may create a web of evidence linking

the accused to the alleged conspiracy beyond a reasonable doubt. (cleaned

up)); Williams, supra at 306 (“The Commonwealth may sustain its burden

of proving every element of the crime by means of wholly circumstantial

evidence.”).

     Third, the evidence was sufficient that Appellant conspired with co-

defendant Washington for Holder to enter the apartment at 8029 Erdrick

Street and commit a felony therein. As the trial court explained:

           This court’s guilty verdict was reached on the strength of
     overwhelming evidence that [Appellant] conspired with
     Washington to burglarize 8029 Erdrick Street. [Appellant] began
     communicating with Washington shortly after most inhabitants of
     the apartment had left. Data extracted from [Appellant]’s GPS
     monitor demonstrated that immediately after communicating with
     Washington, [Appellant] proceeded to travel to 8029 Erdrick
     Street. Upon arriving near that location, video surveillance
     evidence depicted Washington escorting [Appellant] and an
     unidentified individual towards the apartment.

                                   - 10 -
J-S05011-21


              Both GPS data and fingerprint evidence recovered from
       inside the apartment demonstrate that [Appellant] entered the
       apartment on the night of the shooting. In its investigation of the
       instant shooting, investigators were unable to recover the
       decedent’s backpack, which possibly contained valuables and
       narcotics, evidences [Appellant]’s intention to commit the crime
       of theft upon entering the apartment. The discovery of documents
       that were removed from Vance’s safe further demonstrates
       [Appellant]’s intent to commit theft inside the abode. Because of
       clear evidence demonstrating intent to commit a crime therein,
       both the conspiracy and the burglary were completed the moment
       [Appellant] entered the home. The evidence at trial was therefore
       sufficient to support the conspiracy and burglary charges, and the
       sufficiency claims fail.

Trial Court Opinion, 6/22/20, at 12-13 (unnecessary capitalization omitted).

       The trial court’s factual findings are supported by the record.2

Therefore, we conclude that the evidence that Appellant, co-defendant, and

another man approached the residence together following co-defendant

Washington’s communications, that Appellant entered the residence, rifled

through belongings, and removed some, supports Appellant’s burglary and

conspiracy convictions. See Commonwealth v. Donohue, 62 A.3d 1033,

1037 (Pa.Super. 2013) (holding unexplained presence of defendant’s

fingerprints in burglarized residence was alone sufficient to support burglary

conviction); Commonwealth v. Rayner, 153 A.3d 1049, 1056 (Pa. Super.



____________________________________________


2 We additionally note that co-defendant Washington’s act of attempting to
erase all communications with Appellant from his cell phone after the incident
suggests that the communications would evidence the parties’ collective guilt.
Accord Commonwealth v. Paddy, 800 A.2d 294, 319 (Pa. 2002)
(“[A]ttempts by a defendant to suppress evidence are admissible to
demonstrate his or her consciousness of guilt.”).

                                          - 11 -
J-S05011-21


Ct. 2016) (holding evidence of conspiracy sufficient where three men entered

apartment and rob resident and forensic evidence identified the defendant as

one of them).

     We next turn to Appellant’s challenge to the evidentiary sufficiency of

his murder conviction. Regarding the elements of murder in the third degree,

our Supreme Court has explained:

            To convict a defendant of the offense of third[-]degree
     murder, the Commonwealth need only prove that the defendant
     killed another person with malice aforethought. This Court has
     long held that malice comprehends not only a particular ill-will,
     but also a wickedness of disposition, hardness of heart,
     recklessness of consequences, and a mind regardless of social
     duty, although a particular person may not be intended to be
     injured.

Commonwealth v. Fisher, 80 A.3d 1186, 1191 (Pa. 2013) (cleaned up).

     Appellant argues that his murder conviction cannot stand “because

there was no evidence that Appellant was physically inside the rear bedroom

when the homicide was committed.” Appellant’s brief at 23. He maintains

that, “even if Appellant was present in the property located at 8029 Erdrick

Street, Appellant was merely present when the decedent was killed by [co-

defendant] Washington and/or the unknown male.” Id.

     The trial court addressed Appellant’s arguments as follows:

            The Commonwealth presented more than sufficient
     evidence to prove, beyond a reasonable doubt, that [Appellant]
     maliciously shot and murdered the decedent. On the night of the
     shooting, [Appellant] wore a GPS monitoring device which, due to
     his failure to maintain a sufficient charge, recorded [Appellant]’s
     location every fifteen seconds, as he travelled across Philadelphia
     towards the decedent’s apartment. Inconclusive data caused by

                                   - 12 -
J-S05011-21


      interference with the GPS monitor indicated that [Appellant] was
      indoors at or near the location of 8029 Erdrick Street. Later
      investigation recovered one of [Appellant]’s fingerprints from a
      box of projectiles located inside 8029 Erdrick Street, proving that
      [Appellant] was inside the apartment. Neither Vance nor Noland,
      who resided in that apartment, had met or interacted with
      [Appellant] prior to the night of the shooting, and were not
      present in the domicile to grant [Appellant] access immediately
      before the shooting.

             Video surveillance footage recovered along Erdrick Street
      depicted [Appellant] wearing a GPS tracking device and carrying
      an object while running away from the residence, which this court
      concluded was a firearm. An autopsy of the decedent’s body
      revealed that he was killed by one gunshot wound to the head,
      resulting in instant death. This evidence is sufficient to support
      [Appellant]’s third-degree murder conviction.

Trial Court Opinion, 6/22/20, at 11-12.

      Again, the trial court’s factual findings are supported by the certified

record.   We agree that the evidence that Appellant fled the scene with a

firearm distinguishes this case from those in which the Commonwealth merely

proved that the defendant was present at the scene of the crime. Cf., e.g.,

In Interest of J.B., 189 A.3d 390, 417 (Pa. 2018) (holding that evidence

that a shotgun was found in juvenile’s bedroom was insufficient to support

delinquency adjudication for murder, where the decedent was discovered in

the family’s unlocked house forty-five minutes after the juvenile left for school

and the weapon contained no physical evidence of the shooting; evidence was

equally consistent with juvenile’s guilt or innocence).

      Moreover, as the Commonwealth notes, the evidence supports

Appellant’s conviction on a complicity theory even if co-defendant Washington


                                     - 13 -
J-S05011-21


or the third, unidentified man was the one who actually fired the fatal shot.

See Commonwealth’s brief at 12 (citing Commonwealth v. Roebuck, 32

A.3d 613, 624 (Pa. 2011) (“[A] conviction for murder of the third degree is

supportable under complicity theory where the Commonwealth proves the

accomplice acted with the culpable mental state required of a principal actor,

namely, malice.”). See also Commonwealth v. King, 990 A.2d 1172, 1179

(Pa.Super. 2010) (affirming murder conviction on theory of conspiracy liability

where the evidence that demonstrated that the defendant agreed with the

shooter to commit the robbery in question, the defendant knew that the

shooter had a gun, and that the shooting was a probable result of the

robbery).     Thus, we discern no reason to disturb Appellant’s murder

conviction.

      Next, Appellant argues that the trial court erred in denying his request

for a new trial based upon the weight of the evidence. The following legal

principles apply to our review:

      Appellate review of a weight claim is a review of the [trial court’s]
      exercise of discretion, not of the underlying question of whether
      the verdict is against the weight of the evidence. Because the trial
      judge has had the opportunity to hear and see the evidence
      presented, an appellate court will give the gravest consideration
      to the findings and reasons advanced by the trial judge when
      reviewing a trial court’s determination that the verdict is against
      the weight of the evidence. One of the least assailable reasons
      for granting or denying a new trial is the lower court’s conviction
      that the verdict was or was not against the weight of the evidence
      and that a new trial should be granted in the interest of justice.




                                     - 14 -
J-S05011-21


Commonwealth v. Clay, 64 A.3d 1049, 1054-55 (Pa. 2013) (cleaned up).

This standard applies even when the trial judge was also the finder of fact.

See Commonwealth v. Konias, 136 A.3d 1014, 1022 (Pa.Super. 2016)

(reviewing exercise of discretion rather than weight of the evidence in appeal

from non-jury verdict).

      The trial court addressed Appellant’s claim as follows:

      [T]the Commonwealth presented significant physical evidence,
      cell tower data, phone extraction data, and video evidence
      demonstrating that [Appellant] conspired with Washington to
      enter 8029 Erdrick Street, where he ultimately shot and killed the
      decedent. GPS tracking and fingerprint evidence was sufficient to
      prove that [Appellant] was inside the home, searching for and
      ultimately removing valuables. Both the conspiracy and the
      underlying act of burglary were completed once [Appellant]
      crossed the threshold into the apartment. Video evidence clearly
      depicted [Appellant], armed with a pistol, running away from 8029
      Erdrick Street immediately after the instant shooting. Every
      parcel of this demonstrative evidence went uncontested at trial.
      Accordingly, the weight of the evidence tips the scale wholly in
      favor of the third-degree murder, burglary, and conspiracy
      convictions, and the instant claim fails.

Trial Court Opinion, 6/22/20, at 14-15.

      Appellant offers no claim or discussion of how the trial court’s denial of

his weight claim was an abuse of discretion. Instead, he reasserts the same

sufficiency challenges that we have already rejected and suggests that the

evidence should have been resolved in his favor. Accordingly, no relief is due.

See Commonwealth v. Soto, 202 A.3d 80, 97 (Pa.Super. 2018) (denying

relief on weight claim that was based “on the same arguments that he raised

in support of his challenges to the sufficiency of the evidence” and the


                                    - 15 -
J-S05011-21


suggestion of “an interpretation of the trial evidence in a light most favorable

to him”).

      Appellant next claims that the trial court erred in denying relief on his

Brady claim. “This issue presents a question of law, for which our standard

of review is de novo and our scope of review is plenary.” Commonwealth v.

Bagnall, 235 A.3d 1075, 1084 (Pa. 2020). Our Supreme Court summarized

the law relevant to the adjudication of such claims as follows:

             The law governing alleged Brady violations is well-settled.
      In Brady, the United States Supreme Court held that the
      suppression by the prosecution of evidence favorable to an
      accused upon request violates due process where the evidence is
      material either to guilt or to punishment, irrespective of the good
      faith or bad faith of the prosecution.        The Supreme Court
      subsequently held that the duty to disclose such evidence is
      applicable even if there has been no request by the accused, and
      that the duty may encompass impeachment evidence as well as
      directly exculpatory evidence. Furthermore, the prosecution’s
      Brady obligation extends to exculpatory evidence in the files of
      police agencies of the same government bringing the prosecution.

             On the question of materiality, the Court has noted that such
      evidence is material if there is a reasonable probability that, had
      the evidence been disclosed to the defense, the result of the
      proceeding would have been different. The materiality inquiry is
      not just a matter of determining whether, after discounting the
      inculpatory evidence in light of the undisclosed evidence, the
      remaining evidence is sufficient to support the jury’s conclusions.
      Rather, the question is whether the favorable evidence could
      reasonably be taken to put the whole case in such a different light
      as to undermine confidence in the verdict. Thus, there are three
      necessary components that demonstrate a violation of the Brady
      strictures: the evidence was favorable to the accused, either
      because it is exculpatory or because it impeaches; the evidence
      was suppressed by the prosecution, either willfully or
      inadvertently; and prejudice ensued.

Commonwealth v. Lambert, 884 A.2d 848, 853-54 (Pa. 2005) (cleaned up).

                                     - 16 -
J-S05011-21


      Appellant contends that the Commonwealth committed a Brady

violation by willfully failing to disclose the address of potential witness Gerald

Morrison. See Appellant’s brief at 39. The trial court denied relief on the

claim, holding that Appellant demonstrated neither that the Commonwealth

suppressed evidence, nor that he was prejudiced. It explained as follows:

      At trial, the defense called witness Kyle Page, who testified that
      on February 4, 2017, he received a text message from Morrison.
      Detective Jeffrey Burke interviewed Page and read the text
      message, which said that Morrison shot “that dude D” in the
      Holmesburg section of Philadelphia four weeks prior, matching the
      date and general location of the instant murder. On October 31,
      2020, in preparation for the instant trial, [Detective] Burke spoke
      to Morrison at his known address, and documented the interview
      on his activity sheet, which was provided to the defense.

            On the last day of trial, defense counsel informed this Court
      that he intended to subpoena Morrison, but Morrison’s address
      was missing from the activity sheet, preventing him from doing
      so. In response, the Commonwealth explained that Morrison’s
      name was included in discovery, which was provided to counsel at
      the time the matter was scheduled for trial. The Commonwealth
      had not subpoenaed Morrison for trial, and until Detective Burke’s
      testimony the day before, the defense had not requested
      Morrison’s address.

            Based on the totality of the above circumstances, it is clear
      that the Commonwealth did not suppress Morrison’s address to
      prevent his testimony, and [Appellant] cannot demonstrate
      prejudice. Morrison was identified as a potential witness within
      discovery, granting the defense an opportunity to interview him
      in preparation for trial. Though the copy of the activity sheet did
      not include Morrison’s address, the address could have been
      obtained by defense counsel upon request, and defense counsel
      did not make such a request until after trial commenced.

            Moreover, [Appellant] fails to show how Morrison’s
      testimony would have altered the result of the proceeding. While
      examining witness Page on direct, the defense elicited that
      Morrison sent Page an incriminating message one month after the

                                     - 17 -
J-S05011-21


      shooting.    Through its examination of Detective Burke, the
      defense further elicited the contents of that message, which
      implied that Morrison took credit for killing an individual named D
      at the time and location of the instant homicide.

             This [c]ourt balanced the possibility of Morrison’s
      involvement with the other direct and circumstantial evidence
      presented at trial.        While video evidence establishes that
      [Appellant] arrived at 8029 Erdrick Street with an unidentified
      individual, having Morrison possibly identified as that individual
      would not alter the instant verdict, as video surveillance evidence
      identifying [Appellant], GPS data tracking him, and fingerprint
      recovery identifying him as having been present in the home, all
      unequivocally establish [Appellant]’s involvement in and guilt of
      the instant offense. Not only did the absence of Morrison’s
      address-information that was readily available to the defense
      upon request-from discovery fail to change the outcome of this
      case, but it fails to tarnish the fairness of the trial itself. For those
      reasons, the instant claim fails.

Trial Court Opinion, 6/22/20, at 9-10 (citations omitted).

      We conclude that the trial court’s analysis is sound. The case law relied

upon by Appellant in supporting his claim relates to instances in which the

Commonwealth failed to disclose the very existence of a potentially-

exculpatory   witness.       See    Appellant’s    brief   at   40-41    (discussing

Commonwealth v. Moose, 602 A.2d 1265, 1271 (Pa. 1992) (finding Brady

violation where Commonwealth did not disclose identity of witness until the

day of trial, and failed to disclose before the defendant’s conviction the fact

that it had offered the witness leniency in exchange for his cooperation).

      Here, it is undisputed that the Commonwealth timely identified Morrison

as a potential witness.      It was Appellant’s failure to follow up on the

information duly supplied by the Commonwealth that resulted in his inability


                                       - 18 -
J-S05011-21


to procure a statement or testimony from Morrison. Appellant tacitly concedes

in his brief that his real claim sounds in ineffectiveness of counsel for his failure

to investigate Morrison. See Appellant’s brief at 42. However, as Appellant

acknowledges, that claim is properly raised not on direct appeal, but in post-

conviction collateral proceedings. Id. at 42 n.4 (citing Commonwealth v.

Grant, 813 A.2d 726, 728 (Pa. 2002)). As Appellant has not established that

he suffered prejudice as a result of the Commonwealth’s suppression of

favorable evidence, his Brady claim does not warrant relief.

      In his final issue, Appellant seeks to challenge the discretionary aspects

of his sentence. The following legal principles govern our consideration of his

claim:

      An appellant is not entitled to the review of challenges to the
      discretionary aspects of a sentence as of right. Rather, an
      appellant challenging the discretionary aspects of his sentence
      must invoke this Court’s jurisdiction. We determine whether the
      appellant has invoked our jurisdiction by considering the following
      four factors:

             (1) whether appellant has filed a timely notice of
             appeal; (2) whether the issue was properly preserved
             at sentencing or in a motion to reconsider and modify
             sentence; (3) whether appellant’s brief has a fatal
             defect; and (4) whether there is a substantial question
             that the sentence appealed from is not appropriate
             under the Sentencing Code.

Commonwealth v. Lucky, 229 A.3d 657, 663-64 (Pa.Super. 2020) (internal

quotation marks omitted).

      Appellant filed a timely notice of appeal and preserved the issue in a

timely post-sentence motion seeking reconsideration of his sentence.


                                       - 19 -
J-S05011-21


Appellant’s brief does not contain a statement of reasons relied upon for his

challenge to the discretionary aspects of his sentence as required by Pa.R.A.P.

2119(f). However, since the Commonwealth has not objected, we decline to

find waiver on that basis. Rather, we shall consider whether Appellant has

raised a substantial question. See Commonwealth v. Kiesel, 854 A.2d 530,

533 (Pa.Super. 2004) (“[W]hen the appellant has not included a Rule 2119(f)

statement and the appellee has not objected, this Court may ignore the

omission and determine if there is a substantial question that the sentence

imposed was not appropriate. . . .”).

        Appellant contends that the trial court improperly “focus[ed] solely on

Appellant’s alleged role in the crime alone . . . instead of examining all the

sentencing factors set forth in 42 Pa.C.S. § 9721(b)[3] including Appellant’s

demonstrable need for mental health rehabilitation and drug counseling for

his deep-rooted childhood trauma.” Appellant’s brief at 48. We conclude that

Appellant has presented a substantial question warranting our review. See,


____________________________________________


3   This statute provides, in relevant part:

        the court shall follow the general principle that the sentence
        imposed should call for total confinement that is consistent with
        section 9725 (relating to total confinement) and the protection of
        the public, the gravity of the offense as it relates to the impact on
        the life of the victim and on the community, and the rehabilitative
        needs of the defendant. The court shall also consider any
        guidelines for sentencing and resentencing adopted by the
        Pennsylvania Commission on Sentencing . . . .

42 Pa.C.S. § 9721.

                                          - 20 -
J-S05011-21


e.g., Commonwealth v. Derrickson, 242 A.3d 667, 680 (Pa.Super. 2020)

(finding substantial question presented by claim that the sentence was based

solely on the seriousness of the crime without consideration of all relevant

factors).   Accordingly, we proceed to review the merits of Appellant’s

sentencing challenge.

      “When reviewing sentencing matters, this Court must accord the

sentencing court great weight as it is in the best position to view the

defendant’s character, displays of remorse, defiance or indifference, and the

overall effect and nature of the crime.” Commonwealth v. Edwards, 194

A.3d 625, 637 (Pa.Super. 2018) (cleaned up).        “We cannot re-weigh the

sentencing factors and impose our judgment in the place of the sentencing

court.” Commonwealth v. Macias, 968 A.2d 773, 778 (Pa.Super. 2009).

Hence, we review the sentencing court’s sentencing determination for an

abuse of discretion.

      In this context, an abuse of discretion is not shown merely by an
      error in judgment. Rather, the appellant must establish, by
      reference to the record, that the sentencing court ignored or
      misapplied the law, exercised its judgment for reasons of
      partiality, prejudice, bias or ill will, or arrived at a manifestly
      unreasonable decision.

Commonwealth v. Antidormi, 84 A.3d 736, 760 (Pa.Super. 2014).

      While its discretion is broad, “the trial court’s discretion is not

unfettered.” Commonwealth v. Coulverson, 34 A.3d 135, 144 (Pa.Super.

2011). “When imposing sentence, a court is required to consider the particular

circumstances of the offense and the character of the defendant.            In

                                    - 21 -
J-S05011-21


considering these factors, the court should refer to the defendant’s prior

criminal record, age, personal characteristics and potential for rehabilitation.”

Antidormi, supra at 761 (citations and quotation marks omitted). “And, of

course, the court must consider the sentencing guidelines.”        Coulverson,

supra at 144 (cleaned up). The sentence “should call for confinement that is

consistent with the protection of the public, the gravity of the offense as it

relates to the impact on the life of the victim and on the community, and the

rehabilitative needs of the defendant.” 42 Pa.C.S. § 9721(b).

      The trial court addressed Appellant’s sentencing challenge as follows:

            This court imposed standard range sentences of seventeen
      and one-half to thirty-five years of imprisonment for third-degree
      murder and five to ten years of imprisonment for burglary. In
      imposing these sentences, this court considered every factor
      required under the sentencing code and imposed a sentence that
      was not only necessary for the protection of the public, but one
      that also reflected the significant threat [Appellant] posed to the
      community. This court reviewed [Appellant]’s presentence and
      mental health reports, which revealed that he had previously been
      convicted of two unrelated drug offenses. While [Appellant]
      suffered from no significant medical or mental health issues that
      would interfere with sentencing, this court did note that
      [Appellant] suffered from a significantly traumatizing childhood,
      having witnessed his uncle’s murder at the age of five and
      suffering sexual abuse that went unreported to family members.
      This court also considered testimony from Nora Holder,
      [Appellant]’s wife, and Dontay Holder, his brother.

            This court was obligated to balance these considerations
      with the gravity of the instant offense.            The evidence
      unequivocally demonstrated that [Appellant] entered the
      decedent’s home and sought to steal valuables before
      encountering the decedent, whereupon he shot him once in the
      head, killing him instantly. [Appellant] performed this action while
      wearing a GPS ankle monitor pursuant to his supervision under
      the Pennsylvania State Parole Board.             This fact alone

                                     - 22 -
J-S05011-21


        demonstrates [Appellant]’s unwillingness to comport his behavior
        to that of a responsible citizen, and his complete disregard for the
        rehabilitative efforts taken by the criminal justice system to aid
        him in living a productive life. [Appellant]’s brazen flouting of the
        court system’s previous efforts gave this court serious pause in
        considering the applicable penalty in this matter, and ultimately
        precluded any significant show of mercy for this far more serious,
        subsequent offense. This court’s imposition of a standard range
        sentence is a sign of lenience in this matter. Accordingly,
        [Appellant] fails to demonstrate that this court abused its
        discretion in imposing sentence, and this court’s sentence should
        not be disturbed.

Trial   Court   Opinion,   6/22/20,    at   16-17   (citations   and   unnecessary

capitalization committed).

        Our review of the record supports the trial court’s contentions and belies

those of Appellant.        First, because the court studied the presentence

investigation report, we presume that it properly considered and weighed all

relevant sentencing factors.     See, e.g., Commonwealth v. Kitchen, 162

A.3d 1140, 1147 (Pa.Super. 2017). Additionally, the record confirms that the

trial court fully assessed the relevant factors, restating in open court the

information pertinent to Appellant’s history and rehabilitative needs, as well

as entertaining Appellant’s witnesses and his allocution, in which Appellant

offered sympathy and condolences to the decedent’s family but denied that

he had anything to do with the murder. See N.T. Sentencing, 2/12/20, at 80-

109.

        Upon this record, we discern no indication that “the sentencing court

ignored or misapplied the law, exercised its judgment for reasons of partiality,

prejudice, bias or ill will, or arrived at a manifestly unreasonable decision.”

                                       - 23 -
J-S05011-21


Antidormi, supra at 760.    The trial court clearly considered all pertinent

sentencing factors, including the sentencing guidelines, and imposed

concurrent, standard-range sentences. Such was not an abuse of discretion,

and no relief is due.

      Judgment of sentence affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 5/25/2021




                                  - 24 -